Citation Nr: 1759986	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from December 1977 to March 1981.  
This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was subsequently transferred to the Louisville, Kentucky RO, which currently has jurisdiction of this claim.  

In May 2011, an informal conference was held before a Decision Review Officer (DRO) at the RO.  A report of this informal conference is of record.

The Veteran requested a hearing before the Board in his August 2011 VA Form 9, substantive appeal.  Subsequently, the Board notified the Veteran in a June 2016 letter of a hearing scheduled for August 2016; however, the Veteran failed to appear for the hearing and subsequently submitted a statement indicating that he did not wish to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).  

Additionally, the issues of entitlement to service connection for residuals of a TBI and for a bilateral elbow disability were before the Board in September 2016.  The Board remanded both issues to the AOJ for further development.  In a December 2016 rating decision, the RO granted service connection for left elbow lateral epicondylitis and right elbow lateral epicondylitis.  To this date, neither the Veteran nor his representative has filed a notice of disagreement as to the rating or effective date.  Therefore, as this constitutes a full grant of benefits, the issue of entitlement to service connection for a bilateral elbow disability is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a TBI.  The Veteran contends that he sustained three concussions during service.  See October 2013 VA examination.  The Veteran also contends that his residuals of a traumatic brain injury were due to being exposed to explosions, gas bombs, training, and chemicals in the water at Camp Lejeune while he was in service.  See April 2010 Statement in Support of Claim.  

In October 2013, the Veteran was afforded a VA examination to determine whether he had a TBI and if so, whether it was related to his period of service.  In the initial section of the examination report that reflects a diagnosis, the examiner indicated that the Veteran never had and did not currently have a TBI or any residuals of a TBI.  During the examination of the Veteran, the examiner noted the Veteran's report of having sustained three concussions during service.  Following examination, which included an MRI of the brain (which was negative), the examiner provided a medical opinion in which he asserted that "[t]he Veteran's diagnosis of TBI is less likely as not (less than 50/50 probability) caused or related to the reported injury in service."  The rationale for the given opinion indicated that there was no evidence in the claims file to support that the Veteran suffered a TBI in service.  

In a September 2016, the Board remanded this claim for an addendum opinion.  The Board found that clarification of the medical opinion was needed, as the examiner expressed contradictory findings in the examination report, stating both that the Veteran did not have a TBI and that the there was a diagnosis of TBI unrelated to service injury.  Further, the Board noted that the VA examiner had rendered an unfavorable nexus opinion based solely on the lack of documentation of a TBI in the record, while impermissibly discounting the probative value of the Veteran's report of concussions suffered during service.

In November 2016, a VA addendum medical opinion was obtained from the same VA examiner who performed the October 2013 VA examination.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that, as noted in the October 2013 VA examination, there was no evidence in the service treatment records to confirm that the Veteran sustained a traumatic brain injury as claimed.  In 1980, the Veteran answered in the negative to a history of head injury/loss of consciousness/memory issues in a medical questionnaire despite claim of two TBIs prior to this date.  The VA examiner concluded that therefore, a TBI could not be established as having occurred in service and a medical opinion of service connection was not indicated.  

The November 2016 VA addendum opinion was not in substantial compliance with the Board's September 2016 remand directives.  The November 2016 VA examiner did not clarify whether or not the Veteran had residuals of a TBI and did not take into consideration the Veteran's lay statements about his in-service injuries.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Therefore, a remand is warranted to obtain an addendum opinion that takes into consideration the Veteran's lay statements of an in-service injury and addresses whether the Veteran has residuals of a TBI.  

Furthermore, in a June 2010 VA examination, the Veteran was diagnosed with stress-related headaches.  Therefore, the VA examiner should also address whether the Veteran's stress-related headaches are related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate with the claims file.

2.  After the above development has been completed, obtain a VA addendum medical opinion, from an appropriate specialist other than the VA examiner who provided the November 2016 addendum opinion, to determine the nature and etiology of the Veteran's residuals of a TBI.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) any diagnosed residuals of a TBI, to include headaches, is related to the Veteran's military service.  The VA examiner should specifically consider and discuss the Veteran's lay statements of the injuries that occurred while in service, to include concussions and other incidences.  See October 2013 VA examination and April 2010 Statement in Support of Claim.  Also, the VA examiner should discuss the Veteran's diagnosis of stress-related headaches during his June 2010 VA examination.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




